DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,943,462 (“Wobben”) in view of U.S. Patent No. 7,272,026 (“Chou”).




Regarding claim 1, Wobben discloses:
A wind turbine comprising:
a gearless generator (abstract; ring generator, see FIG 13), wherein the gearless generator is a synchronous generator (abstract) and includes a stator and a generator rotor (see FIG 13); and
a generator filter coupled to the stator and configured to filter a stator current (FIG 5 and column 3, lines 48-53).
	
Wobben does not explicitly disclose the generator filter having modifiable filter properties or a filter controller configured to control the generator filter.

	Chou discloses a power converter for a hybrid power filter (the filter may be construed as either passive filter 20, active filter 21, or a combination of both indicated by 2), wherein the filter has modifiable properties (e.g., FIG 3, filter 20 has properties that are modifiable by operation of the switch set 210) and a filter controller configured to control the generator filter (column 4 lines 32-35).

	It would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Wobben as taught by Chou, substituting a similar filter that has modifiable and controllable properties, for the purpose of providing more accurate and robust control over the generator stator currents.
Regarding claim 2, the combination of Wobben in view of Chou (“the first combination”) discloses the limitations as set forth in claim 1, and the combination further discloses the generator filter having capacitive properties (both filters include capacitors, thus having “capacitive properties”) that are modifiable (Chou; column 4 lines 32-35; operation of the switch set 210 connects capacitor 211 in various configurations with the capacitors of filter 20, thus modifying the capacitive properties of the filter) for modifying the filter properties.
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1, and Chou further discloses the generator filter is a converter (e.g., if the “filter” is considered to be active filter 21) or includes the converter (e.g., if the “filter” is considered to be the combination of filters 2).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1, and Chou further discloses the generator filter being coupled between the stator and a rectifier for rectifying the stator current (e.g., generator filter 20 is coupled between a stator (not shown) and a rectifier (switch set 210)).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 1, and Chou further discloses the generator filter “controls the compensation current supplied from the two phases of the passive power filter, which is connected to the two AC terminals of the double-arm bridge configuration of the power electronic switch set, to be injected into a power line of the power system.”  
The language of Chou implies that power is added to the power supplied by the generator and, as such, a higher output power is delivered to the load.  This may be interpreted as Chou teaching “the generator filter is controlled such that the stator current is changed such 
Regarding claim 6, the first combination discloses the limitations as set forth in claim 1, and Chou further discloses the presence of a problem due to harmonic currents within the prior art.  Chou specifically notes that such harmonic currents can result in rotary machine vibration (column 1 lines 24-28).  In order to avoid these issues, prior art filters have been designed to “solve problems of resonance and neighboring harmonic current injection caused by the passive power filter[s]” of the prior art (column 2 lines 8-13).  Thus, Examiner finds that the filters of Chou (e.g., FIGS 3-8), which are structurally similar to those of the prior art and perform similar harmonic reduction functions, are implicitly configured to filter the stator current such that mechanical vibrations of the gearless generator (i.e., “a rotary machine”) are reduced.
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose the use of an emission feedback unit for feeding back an emission signal to the filter controller wherein: the emission signal is representative of an emission output by the gearless generator, wherein the emission output is a noise emission, an electrical vibration, or a mechanical vibration; and the filter controller is configured to control the generator filter based on the fed back emission signal to reduce the emission output by the gearless generator.
Chou does, however, discuss the problems associated with harmonic frequencies and mechanical vibrations (column 1 lines 24-28) and discloses that the prior art teaches the filtering of harmonics with a hybrid filter (e.g., FIG 1).  There is no explicit discussion of a 
In view of the foregoing, Examiner finds that the first combination, specifically Chou, implicitly discloses each and every limitation of instant claim 7.
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1, and Wobben further discloses a common DC voltage intermediate circuit configured to provide an intermediate circuit voltage (e.g., FIGS 1, 5, 8, or 9), a rectifier associated with each stator current, configured to rectify the stator current and supply the rectified stator current to the common DC voltage intermediate circuit (e.g., FIG 5 depicts 6 stator current phases, each associated with a set of diodes in the rectifier such that the DC link is provided with voltage from the AC source), the generator filter is coupled between the stator and each rectifier (e.g., FIG 5; unlabeled filters are coupled between stator and rectifier, as depicted) to filter the respective stator current; [and] at least one inverter, having an input coupled to the common DC voltage intermediate circuit, configured to invert the intermediate circuit voltage into a e.g., FIGS 1, 8, 9).
Regarding claim 10, the first combination discloses the limitations as set forth in claim 1, and Chou further discloses the filter controller being configured to control the gearless generator based on the stator current (Chou operates the filter to compensate for harmonics in the generator current output, thus it “control[s] the gearless generator based on the stator current”).
Regarding claim 11, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose the filter controller being configured to select from a plurality of control characteristics or rules.
Chou does, however, disclose that the prior art teaches the compensation of harmonic circuits through a combination of a passive and active filter (FIGS 1 and 2, column 2 lines 8-13) in order to reduce mechanical vibrations of within the system (disclosed as solving problems associated with harmonics; disclosed mechanical vibration as a problem associated with harmonics, column 1 lines 22-28).  Since the prior art is capable of doing so, Chou’s similar configuration must also be configured to do so.
Additionally, Chou discloses that their system uses a passive filter to compensate for “major harmonic frequenc[ies]” and that the active filter is used to compensate for additional harmonics (column 3, lines 47-56).  In view of the foregoing, Examiner finds that Chou implicitly discloses two control rules (i.e., compensating as many harmonics as possible or reduction of mechanical vibrations) and the “selection” between these rules (Chou seeks to improve on the prior art, thus their system must also be functional to do at least what the prior art does in 
Regarding claim 12, the first combination discloses the limitations as set forth in claim 11, and Chou further discloses the control rules being from a list including a normal control rule for controlling the generator filter such that the stator current has as few current harmonics as possible (column 3 lines 47-56) and a noise control rule for controlling the generator filter such that a mechanical vibration or noise emission of the gearless generator is reduced (column 1 lines 22-28; column 2, lines 8-13).
Regarding claim 13, the first combination discloses the limitations as set forth in claim 1, and Chou further discloses the filter controller is configured to control the generator filter to change an output voltage or power of the gearless generator (column 4, lines 25-31; injection of current alters the output power of the generator).
Regarding claims 14 and 16, Applicant recites a method of operating the turbine of claim 1 and a generator filter for the turbine of claim 1, respectively.  The rejection of claim 1 applies, mutatis mutandis, to each of claims 14 and 16.
Regarding claim 19
Regarding claim 20, the first combination discloses the limitations as set forth in claim 11, and Chou further implicitly discloses the filter controller having at least one current characteristic curve associating a filter setting based on the stator current (the rules of Chou associate current characteristics to control operations; thus it may be broadly interpreted that there is a “curve” that associated the stator current to a filter setting; thus, each rule has a current characteristic curve and each of the curves is associates a filter setting to a stator current).
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to reasonably disclose the gearless generator including a plurality of partial generator systems; the wind turbine include a current capture device configured to: measure a respective stator current of each partial generator system; and transmit, for each partial generator system, a respective at least one current signal representative of the respective stator current to the filter controller for controlling the generator filter; the filter control is configured to control the generator filter based on the respective at least one current signal such that differences between the stator currents or between output powers of the plurality of partial generator systems are minimized; or the filter controller is configured to control the generator filter based on the respective at least one current signal such that difference in current coverage in a respective partial generator system are reduced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not relied upon in the rejections above, generally relates to control of generators and associated filtering devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832